Detailed Action
	This action is responsive to an original application filed on 12/4/2019 with acknowledgement that this application claims a priority date of 12/4/2018 to US provisional application 62/775,313. 
	Claims 1-3 and 6-22 are currently pending.  Claims 4-5 are cancelled.  Claims 1 and 18 are independent claims.  Claims 12 and 17-19 are withdrawn from further consideration.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on September 13, 2021 is acknowledged.  Three pages of amended drawings, two pages of amended specification, and five pages of amended claims were received on September 13, 2021.  Claims 1-2, 6-16, and 18-19 have been amended.  Claims 20-22 are newly presented.  Claims 4-5 have been cancelled.  The amended drawings are amended to overcome objections to the original drawings, however the specification remains objected to as noted below.  The amended claims are amended to overcome objections to the original claims, however newly presented Claims 20-22 are objected to as noted below.  The claims have been amended to overcome rejections under 35 U.S.C. 112(b), however newly presented Claim 21 is rejected under 35 U.S.C. 112(b).
Election/Restrictions
	Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.
 During a telephone conversation with Darrin Auito on 4/6/2021 a provisional election was made without traverse to prosecute the invention of the first embodiment of the sprinkler (Fig. 1) and wherein the float valve includes a buoyant member that is a floatable ball shaped member (Fig. 3).  
Specification
The disclosure is objected to because of the following informalities:
 In the specification on Page 1 Line 24 "U.S. Patent Number 105532375 B" should be revised to "China Patent Number CN105532375 B" because the IDS lists China Patent Number CN105532375 B and US Patent Number 105532375 B does not exist.  
Appropriate correction is required.
Claim Objections
Claims 20-22 are objected to because of the following informalities:  
In Claim 20 Lines 1-2, “the tank” should be revised to “the water tank” to ensure proper antecedent basis while using claim terminology consistent with what is used in Claim 1 from which Claim 20 depends.  
In Claim 20 Line 2, “a location of cap” should be revised to “a location of a cap” to ensure proper grammar and proper antecedent basis.
In Claim 20 Lines 2-3, “the traveling sprinkler” should be revised to “the traveling sprinkler system” to ensure proper antecedent basis. 
In Claim 20 Line 3 “the pitch angles is” should be revised to “the pitch angle is” to ensure proper antecedent basis and proper grammar.
In Claim 20 Line 4, “toward the front of the traveling sprinkler” should be revised to “toward a front of the traveling sprinkler system” to ensure proper antecedent basis.
In Claim 21 Line 1, “the traveling sprinkler of Claim 20” should be revised to “the traveling sprinkler system of Claim 20” to ensure proper antecedent basis while using 
In Claim 21 Line 1, “the tank” should be revised to “the water tank” to ensure proper antecedent basis while using claim terminology consistent with what is used elsewhere throughout the claims. 
In Claim 21 Line 2, “the length” should be revised to “a length” to ensure proper antecedent basis.
In Claim 21 Line 3, “the water channels” should be revised to “the one or more water channels” to ensure proper antecedent basis. 
In Claim 21 Lines 3-4, “the front-most end of the traveling sprinkler” should be revised to “the front-most end of the traveling sprinkler system” to ensure proper antecedent basis while using claim terminology consistent with what is used elsewhere throughout the claims. 
In Claim 22 Line 1, “The traveling sprinkler of claim 1” should be revised to “The traveling sprinkler system of claim 1” to ensure proper antecedent basis while using claim terminology consistent with what is used in Claim 1 from which Claim 22 depends.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is indefinite because Lines 2-3 state “one or more water channels extending along the length of the top of the tank, wherein the water channels are design to direct water along the top of the tank” and there is improper antecedent basis for “the length of the top of the tank” and “the top of the tank” in the claim.  It is not clear if “the top of the tank” is the same as “the top wall of the tank” from Claim 21 Line 1 or if it is something else.  For the purpose of examination, Claim 21 Lines 2-3 will be interpreted to state “one or more water channels extending along a length of the top wall of the tank, wherein the water channels are design to direct water along the top wall of the tank”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, and 13 are rejected under 35 U.S.C. 103 as unpatentable over US Patent 3,081,038 to Sparks et al. ("Sparks").

a base member (Figs. 5 and 6 #78 “frame” with #34 “casting” attached) comprising a support surface (See Annotated Fig. 5, the support surface is an exterior surface of #34) a gear mechanism (Fig. 7 #48 “gear wheel” and #58 “worm screw”), at least one rotating sprinkler arm (Fig. 2 #60, and #62), a plurality of wheels (Fig. 6 #22 “drive wheels” and #24 “guide wheel”) comprising at least one wheel driven via said gear mechanism (Fig. 6 # 22 “drive wheels”, Col. 3 Lines 38-41), and a water tank (Fig. 6 #80 “receptacle”) supported upon the support surface of the base member (See Annotated Fig. 5, the water tank is attached to #34 on a surface that is understood to provide support to the water tank), wherein the base member supports each of the gear mechanism, at least one rotating sprinkler arm, the plurality of wheels, and the water tank (See Figs. 5 and 6, the gear mechanism of #48 and #58, rotating sprinkler arms #60 and #62, and wheels #22 and #24 are all supported by #78 and #34),
a water flow path (See annotated Fig. 2) extending upright through the base member from a location proximate a bottom of the base member (Fig. 2 # 42 “hose connection”) upward and through a top wall of the base member (Fig. 2 # 52) to at least one laterally extending sprinkler arm (Fig. 2 # 62), said water flow path comprising a rotated shaft (Fig. 2 # 58) that is configured to rotate by water flow through said water flow path (Col. 3 Lines 17-21), and said rotated shaft having a portion of said gear mechanism (Fig. 2 # 58) for imparting driving motion for the at least one wheel driven via the gear mechanism (Col. 3 Lines 38-41);
a water inlet (Fig. 6  #96) formed on the water tank (See Fig. 6).
the water tank is supported on the support surface of said base member at a forward position of said traveling sprinkler system from said water flow path that extends upright through the base member (See Annotated Fig. 5, the receptacle 80 is forward of the water flow path), and
a bottom surface of the water tank (#78) slopes downwardly (See Fig. 6).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the water inlet at a bottom-most point of the water tank, since the particular placement of the water inlet would be a matter of obvious design choice.  The water inlet of Sparks is already located at a lower point of the water tank, and moving the water inlet down to a bottom-most point of the water tank would further ensure that the water tank can be efficiently filled to its maximum capacity with a uniform increase in head pressure.  Modifying the traveling sprinkler system of Sparks such that the water inlet is located at the bottom-most point of the water tank would result in the bottom surface of the water tank sloping downwardly to the water inlet, and making such a modification would not have modified the operation of the traveling sprinkler system.  See MPEP 2144.04.VI.C.  
As to Claim 3, Sparks further discloses wherein a bottom of said water tank is lower than a bottom of said rotated shaft (See the detailed view of Fig. 2 as applied to Fig. 8).
Regarding Claim 6, Sparks discloses wherein the traveling sprinkler system includes a handle portion (Figs. 5 and 6 the upper surface of #82 “drainage opening”) for manually holding said traveling sprinkler system (based on Figs. 5 and 6 the structure of #82 is such that the traveling sprinkler system can be held at the upper surface of #82, furthermore Col. 5 Lines 11-14 disclose that “drain opening 82 may take many different forms and the invention is not intended to be limited to the disclosed opening configuration”).  Sparks does not disclose that the handle portion is located at a junction between a rear wall of the water tank and a front wall at an upper end of the base member.  Sparks discloses that the handle portion is located in front of a junction between a rear wall of the water tank and a front wall at an upper end of the base member (See Annotated Fig. 5). 

As to Claim 7, Sparks further discloses wherein said traveling sprinkler system comprises a handle portion (the upper surface of #82 “drainage opening”, based on Figs. 5 and 6 the structure of #82 is such that the traveling sprinkler system can be held at the upper surface of #82, furthermore Col. 5 Lines 11-14 disclose that “drain opening 82 may take many different forms and the invention is not intended to be limited to the disclosed opening configuration”) formed at a central top region of said traveling sprinkler system (See Annotated Fig. 5).
As to Claim 8, Sparks further discloses wherein said traveling sprinkler system comprises a handle portion (the upper surface of #82 “drainage opening”) formed within a top of the base member (See Fig. 6 #82 is formed at a top of the frame #78) and a corresponding recess (the opening of drainage opening #82) within a top of the water tank (See Fig. 6, #82 is located at the upper receptacle cover #84) to facilitate grasping of the handle portion (based on Figs. 5 and 6 the structure of #82 is such that the traveling sprinkler system can be held at the upper surface of #82, furthermore Col. 5 Lines 11-14 disclose that “drain opening 82 may take many different forms and the invention is not intended to be limited to the disclosed opening configuration”).


Claim 2 is rejected under U.S.C. 103 as being unpatentable over Sparks in view of US Patent 6,953,164 to Duncan et al. (“Duncan”).
Regarding Claim 2, Sparks as applied to Claim 1 above does not specifically disclose wherein the base member is made from a molded plastic (Per Col. 4 Lines 33-34, Sparks discloses wherein the base member is made from sheet metal).
However, Duncan discloses a traveling sprinkler system (Fig. 1) with a base member (Fig. 1 #20 “frame” and #28 “cover”, Paragraph 30 “it is possible to integrally fabricate the frame 20 and the cover 28”)  that is made at least partially from molded plastic (Paragraph 29) for the purpose of resisting degradation from extended exposure to water (Paragraph 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Sparks to be made from molded plastic as taught by Duncan for the purpose of resisting degradation from extended exposure to water.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.

Claims 9-11 and 14-16 are rejected under U.S.C. 103 as being unpatentable over Sparks in view of US Patent 4,244,522 to Hartwig (“Hartwig”).

Regarding Claim 10, Sparks further discloses wherein the float valve comprises a buoyant member (Fig. 6 # 98) but does not disclose wherein said buoyant member is configured to seal at least one air passage opening within the removable cap when the water level within the water tank reaches the buoyant member, and that unseals the at least one air passage opening within the removable cap when the water level within the water tank lowers below the buoyant member.
Regarding Claim 11, Sparks does not disclose wherein the buoyant member is a floatable ball shaped member.
However, regarding Claims 9-11 Hartwig discloses a traveling sprinkler system (Figs. 1 and 2) wherein a water tank (Fig. 2 # 10, Per Col. 2 Lines 19-20 it is understood that the tank can store a liquid such as water) comprises a float valve (Fig. 4 # 48) contained within a removable cap (Fig. 4 # 42) on a top wall of the water tank.  Hartwig discloses wherein said float valve includes a buoyant member that is a floatable ball shaped member (Fig. 4 # 52 “rubber ball”) that seals at least one air passage opening (Fig. 5 # 58) within the removable cap when the water level within the water tank reaches the buoyant member, and that unseals the at least one air passage opening with the removable cap when the water level within the water tank lowers below the buoyant member, for the purpose of preventing liquid loss when the water tank is full and allowing air into the water tank when liquid is being drained (Col. 2 Lines 41-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water tank of Sparks to replace the current float valve (Fig. 6 #90) and drainage opening (Fig. 6 #82) with the float valve of Hartwig that is contained within a removable cap on a top wall of the water tank, wherein said float valve includes a buoyant member that 
Regarding Claim 14, Sparks discloses a traveling sprinkler system (Figs. 1-8 “self-propelled lawn sprinkler”), comprising:
a base member (Figs. 5 and 6 #78 “frame” with #34 “casting” attached), a gear mechanism (Fig. 7 #48 “gear wheel” and #58 “worm screw”), at least one rotating sprinkler arm (Fig. 2 #60, and #62), a plurality of wheels (Fig. 6 #22 “drive wheels” and #24 “guide wheel”) comprising at least one wheel driven via said gear mechanism (Fig. 6 # 22 “drive wheels”, Col. 3 Lines 38-41), and a water tank (Fig. 6 #80 “receptacle”), wherein the base member supports each of the gear mechanism, at least one rotating sprinkler arm, the plurality of wheels, and the water tank (See Figs. 5 and 6, the gear mechanism of #48 and #58, rotating sprinkler arms #60 and #62, and wheels #22 and #24 are all supported by #78 and #34);

a water flow path (See annotated Fig. 2) extending upright through the base member from a location proximate a bottom of the base member (Fig. 2 # 42) upward and through a top wall of the base member (Fig. 2 # 52) to at least one laterally extending sprinkler arm (Fig. 2 # 62), the water flow path including a rotated shaft (Fig. 2 # 58) configured to rotate by water flow through said water flow path (Col. 3 Lines 17-21), and said rotated shaft having a portion of the gear mechanism (Fig. 2 # 58) for imparting driving motion for the at least one wheel driven via the gear mechanism (Fig. 5 # 22 “drive wheels”, Col. 3 Lines 38-41).
Regarding Claim 14, Sparks discloses wherein the water tank comprises a float valve (Fig. 6 #90 Col. 2 Line 26 “a float operated valve”) but does not disclose wherein the float valve is contained within a removable cap on a top wall of the water tank.
Regarding Claim 15, Sparks discloses wherein the float valve comprises a buoyant member (Fig. 6 # 98) but does not disclose wherein said buoyant member seals at least one air passage opening within a removable cap when the water level within the water tank reaches the buoyant member, and that unseals the at least one air passage opening within the removable cap when the water level within the water tank lowers below the buoyant member.
Regarding Claim 16, Sparks does not disclose wherein the buoyant member is a floatable ball shaped member.
However, regarding Claims 14-16 Hartwig discloses a traveling sprinkler system (Figs. 1 and 2) wherein a water tank (Fig. 2 # 10, Per Col. 2 Lines 19-20 it is understood that the tank can store a liquid such as water) comprises a float valve (Fig. 4 # 48) contained within a removable cap (Fig. 4 # 42) on a top wall of the water tank.  Hartwig discloses wherein the float valve comprises a buoyant member that is a floatable ball shaped member (Fig. 4 # 52 “rubber ball”) that seals at least one air passage opening 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water tank of Sparks to replace the current float valve (Fig. 6 #90) and drainage opening (Fig. 6 #82) with the float valve of Hartwig that is contained within a removable cap on a top wall of the water tank, wherein the float valve comprises a buoyant member that seals at least one air passage opening within the removable cap when the water level within the water tank reaches the buoyant member, and that unseals the at least one air passage opening within the removable cap when the water level within the water tank lowers below the buoyant member, and wherein the buoyant member is a floatable ball shaped member for the purpose of preventing liquid loss when the water tank is full of liquid and allowing air into the water tank when liquid is being drained.  Furthermore, one of ordinary skill in the art would look to replace the float valve and drainage opening of Sparks with the float valve and removable cap of Hartwig because it would allow the water tank to fill up with water without overflowing while still directing liquid to the rotating sprinkler arms when the water tank is full and would reduce the number of components in the traveling sprinkler system of Sparks, thus rendering it easier to assemble and service.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Hartwig and further in view of US Patent 6,382,172 to Kobayashi et al. (“Kobayashi”).
Regarding Claim 20, in reference to the traveling sprinkler system of Sparks as applied to Claim 1 above, Sparks does not disclose wherein the traveling sprinkler system comprises a cap.  

Therfore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traveling sprinkler system of Sparks as applied to Claim 1 above by replacing the drain vent of Sparks with the cap of Hartwig, as doing so would yield the predictable result of preventing liquid from spilling from the water tank during movement over uneven terrain (Col. 4 Lines 17-19) while still allowing the water tank to be drained when the cap is removed.  
Regarding Claims 20 and 21, Sparks in view of Hartwig as applied above does not disclose wherein a top wall of the tank extends downwardly at a pitch angle from a location of cap to a front-most end of the traveling sprinkler, wherein the pitch angles is designed such that any water emitted from the cap will drain downwards toward the front of the traveling sprinkler and away from the gear mechanism, and
wherein the top wall of the tank comprises one or more water channels extending along the length of the top of the tank, wherein the water channels are designed to direct water along the top of the tank to the front-most end of the traveling sprinkler.
However, regarding Claims 20 and 21, Kobayashi discloses a tank (Fig. 2 #70 “fuel tank”) comprising a cap (Fig. 2 #74 “cap”), wherein a top wall of the tank extends downwardly at a pitch angle from a location of the cap to a front-most end of the tank (See Annotated Fig. 2), wherein the pitch angle is designed such that any liquid emitted from the cap will drain downwards toward a front of the tank and away from a rear of the tank (Col. 6 Line 64 – Col. 7 Line 15), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the traveling sprinkler system of Sparks in view of Hartwig as applied above such that a top wall of the tank extends downwardly at a pitch angle from a location of cap to a front-most end of the traveling sprinkler, wherein the pitch angles is designed such that any water emitted from the cap will drain downwards toward the front of the traveling sprinkler and away from the gear mechanism, and
wherein the top wall of the tank comprises one or more water channels extending along the length of the top of the tank, wherein the water channels are designed to direct water along the top of the tank to the front-most end of the traveling sprinkler,
as taught by Kobayashi for the purpose of directing liquid off of the tank towards a desired area and away from undesired areas (Col. 3 Line 65 – Col. 4 Line 7). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of WO 96/25325 to Berg et al. (“Berg”). 
Regarding Claim 22, Sparks as applied to Claim 1 above does not further disclose comprising a shutoff valve extending downwardly from a bottom portion of the water flow path, wherein a portion of the water flow path leading to the shutoff valve extends below a lower-most end of the water tank.
However, Berg discloses a traveling sprinkler system (Fig. 1 # 10 “Watering Apparatus”) a base member (Fig. 1 #13 “gearbox”) comprising a support surface (See Annotated Fig. 5), a gear mechanism (See Annotated Fig. 5), at least one rotating sprinkler arm (Fig. 1 #20 “sprinkler head”), a plurality of 
a water flow path (See Annotated Fig. 5) extending upright through the base member from a location proximate a bottom of the base member upward and through a top wall of the base member to at least one laterally extending sprinkler arm (See Fig. 1 and See Annotated Fig. 5), said water flow path comprising a rotated shaft (Fig. 5 #58 “worm gear”) having a portion of said gear mechanism for imparting driving motion for the at least one wheel driven via said gear mechanism (Page 8 Lines 18-27); and
a shutoff valve (Fig. 5 #86 “flow cut-off valve”) extending downwardly from a bottom portion of the water flow path (See Annotated Fig. 5), wherein a portion of the water flow path leading to the shutoff valve extends below a lower-most end of the water tank (See Annotated Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traveling sprinkler system of Sparks to comprise a shutoff valve extending downwardly from a bottom portion of the water flow path, wherein a portion of the water flow path leading to the shutoff valve extends below a lower-most end of the water tank, as taught by Berg, for the purpose of opening and closing the water flow path such that water can be selectively sprayed from the traveling sprinkler system (Page 10 Lines 17-31).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate a portion of the water flow path leading to the shutoff valve such that it extends below a lower-most end of the water tank, since the particular placement of the water flow path would be a matter of obvious design choice to facilitate having an accessible location for filling the traveling sprinkler system with water and making such a modification would not have modified the operation of the traveling sprinkler system.  See MPEP 2144.04.VI.C.

    PNG
    media_image1.png
    732
    909
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    834
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    421
    451
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    383
    494
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    725
    917
    media_image5.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 9/13/2021 have been fully considered.
	Applicant has amended the drawings which were objected to as failing to comply with 37 CFR 1.84(p)(4).  The drawings are no longer objected to.
	Applicant has amended the disclosure, which was objected to because of informalities.  Examiner notes that the Specification remains objected to as noted above.  
	Applicant has amended Claims 7-10 and 13-15, which were objected to because of informalities.  Claims 7-10 and 13-15 are no longer objected to, however newly presented Claims 20-22 are objected to as noted above.  
Applicant has amended claims that were rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the 
Applicant's arguments filed 9/13/2021  have been fully considered but they are not found persuasive.
Applicant states it would not be obvious to redesign the sprinkler disclosed in Sparks by repositioning the water inlet at the bottom-most point of the water tank, wherein a bottom surface of the water tank slopes downwardly to the water inlet.  Applicant states that the Sparks sprinkler is not designed to automatically empty water inside reservoir 80 and is not designed to empty water via the inlet port leading into the reservoir 80.  Examiner agrees that the traveling sprinkler system of Sparks is not designed to automatically empty water inside reservoir 80.  However, Examiner respectfully disagrees that it would not be obvious to redesign the traveling sprinkler system disclosed in Sparks by repositioning the water inlet at the bottom-most point of the water tank, wherein a bottom surface of the water tank slopes downwardly to the water inlet, because the water inlet of Sparks is already at a lower point of the water tank and repositioning the water inlet further to a bottom-most point of the water tank would not have modified the operation of the traveling sprinkler system.  Furthermore, it would be obvious to one of ordinary skill in the art to try placing the water inlet at the bottom-most point of the water tank, as the bottom-most point of the water tank is one of a finite number of predictable solutions for locations to place the water inlet.
Applicant states it would not be obvious to redesign Sparks so that the water tank comprises a float valve contained within a removable cap on a top wall of the water tank.  Applicant states that one of ordinary skill in the art would not be motivated to redesign the traveling sprinkler system of Sparks to replace valve 90 and vent 82 with a removable cap comprising a float valve that is positioned on a top 
Claims 1-3, 6-11, 13-16 and 20-22 are rejected under 35 U.S.C. 103 as noted above.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 16, 2021